Case 1:19-cv-00638-JLS Document 17 Filed 09/21/20 Page 1 of 19

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

ROBIN CHRISTINE AUSTIN,
Plaintiff,
V. 19-CV-638 (JLS)

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

 

DECISION AND ORDER

Plaintiff Robin Christine Austin brings this action under the Social Security
Act, seeking review of a determination by the Commissioner of Social Security (the
“Commissioner”) that she was not disabled. Dkt. 1. Austin moved for judgment on
the pleadings. Dkt. 8. The Commissioner responded and cross-moved for judgment
on the pleadings. Dkt. 14. Austin replied. Dkt. 15.

For the reasons below, this Court grants Austin’s motion in part and denies
the Commissioner's cross-motion.

PROCEDURAL HISTORY

On January 12, 2016, Austin applied for Supplemental Security Income
(“SSI”) and Disability Insurance Benefits (“DIB”). Dkt. 8-1, at 2. She claimed she
had been disabled since February 9, 2015, due to bipolar disorder, persistent
depressive disorder, post traumatic stress disorder, and personality disorder. Id. at

2,4. On February 23, 2016, Austin received notice that her application was denied
Case 1:19-cv-00638-JLS Document 17 Filed 09/21/20 Page 2 of 19

by the Social Security Administration. Id. at 2. She requested a hearing before an
administrative law judge (“ALJ”), which occurred on March 27, 2018. Id. the ALJ
issued a decision on May 18, 2018, finding that Austin was not disabled. Id. Austin
appealed the ALJ’s decision, and the Appeals Council denied the request for review

on March 19, 2019. Jd.; Dkt. 6, at 1.1! Austin then commenced this action.

LEGAL STANDARDS

I. DISTRICT COURT REVIEW

The scope of review of a disability determination involves two levels of
inquiry. See Johnson v. Bowen, 817 F.2d 9838, 985 (2d Cir. 1987). First, the Court
must “decide whether [the Commissioner] applied the correct legal principles in
making the determination.” Id. The Court’s review for legal error ensures “that the
claimant has had a full hearing under the .. . regulations and in accordance with
the beneficent purposes” of the Social Security Act. See Moran v. Astrue, 569 F.3d
108, 112 (2d Cir. 2009) (quoting Cruz v. Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)).
Second, the Court “decide[s] whether the determination is supported by ‘substantial
evidence.” Johnson, 817 F.2d at 985 (quoting 42 U.S.C. § 405(g)).

“Substantial evidence” is “more than a mere scintilla” and “means such
relevant evidence as a reasonable mind might accept as adequate to support a
conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotations

and citations omitted). The Court does not “determine de novo whether [the

 

1 All further references to the administrative transcript (Dkt. 6) are denoted “Tr.
.’ Page numbers for documents contained the transcript correspond to the
pagination located in the lower right corner of each page.

2

 
Case 1:19-cv-00638-JLS Document 17 Filed 09/21/20 Page 3 of 19

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) Gnternal
quotations and citations omitted). But “the deferential standard of review for
substantial evidence does not apply to the Commissioner’s conclusions of law.”
Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2008). Indeed, if “a reasonable basis
for doubt whether the ALJ applied correct legal principles” exists, applying the
substantial evidence standard to uphold a finding that the claimant was not
disabled “creates an unacceptable risk that a claimant will be deprived of the right
to have her disability determination made according to correct legal principles.”
Johnson, 817 F.2d at 986.
Il. DISABILITY DETERMINATION

In denying Austin’s application, the ALJ evaluated Austin’s claim under the
Social Security Administration’s five-step evaluation process for disability
determinations. See 20 C.F.R. §§ 404.1520(a), 416.920(a)(2). At the first step, the
ALJ determines whether the claimant currently is engaged in substantial gainful
employment. Id. §§ 404.1520(a)(4)(i), 416.920(a)(4)(@). Ifso, the claimant is not
disabled. Id. If not, the ALJ proceeds to step two. Id. §§ 404.1520(a)(4),
416.920(a)(4).

At step two, the ALJ decides whether the claimant suffers from any severe
impairments. Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)@i). If there are no severe
impairments, the claimant is not disabled. Id. If there are any severe impairments,

the ALJ proceeds to step three. Id. §§ 404.1520(a)(4), 416.920(a)(4).
Case 1:19-cv-00638-JLS Document 17 Filed 09/21/20 Page 4 of 19

At step three, the ALJ determines whether any severe impairment or
combination of impairments meets or equals an impairment listed in the
regulations. Id. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(aii). If the claimant’s severe
impairment or combination of impairments meets or equals an impairment listed in
the regulations, the claimant is disabled. Id.

But if the ALJ finds that no severe impairment or combination of
impairments meets or equals any in the regulations, the ALJ proceeds to calculate
the claimant’s residual functional capacity (“RFC”). Id. §§ 404.1520(a)(4)(iv), (d)-(e);
416.920(a)(4)(iv), (d)-(e). The RFC is a holistic assessment of the claimant that
addresses the claimant’s medical impairments—both severe and non-severe—and
evaluates the claimant’s ability to perform physical or mental work activities on a
sustained basis, notwithstanding limitations for her collective impairments. See id.
§§ 404.1545, 416.945. After determining the claimant’s RFC, the ALJ completes
step four. Id. § § 404.1520(e), 416.920(e). If the claimant can perform past relevant
work, she is not disabled and the analysis ends. Id. §§ 404.1520(f), 416.920). But
if the claimant cannot perform past relevant work, the ALJ proceeds to step five.
Id. §§ 404.1520(a)(4) av), ); 416.920(a)(4)(av), (f).

In the fifth and final step, the Commissioner must present evidence showing
that the claimant is not disabled because the claimant is physically and mentally
capable of adjusting to an alternative job. See id. §§ 404.1520(a)(4)(v), (g);
416.920(a)(4)(v), (g); see also Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). More

specifically, the Commissioner must prove that the claimant “retains a residual
Case 1:19-cv-00638-JLS Document 17 Filed 09/21/20 Page 5 of 19

functional capacity to perform alternative substantial gainful work which exists in
the national economy.” Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quoting
Bapp v. Bowen, 802 F.2d 601, 604 (2d Cir. 1986)).

DISCUSSION

I, ALJ DECISION

The ALJ analyzed Austin’s claim for SSI and DIB under the process above.
At step one, the ALJ found that Austin had not engaged in “substantial gainful
activity” since the alleged onset date of February 9, 2015. Tr. 14. At step two, the
ALJ found that Austin had the following severe impairments: depression, bipolar
disorder, anxiety with post-traumatic stress disorder (PTSD); personality disorder;
and history of substance abuse disorder with active marijuana use. Tr. 14. The
ALJ considered the effects of obesity at this step and found obesity in Austin’s case
to be nonsevere. Tr. 15. At step three, the ALJ found these impairments, alone or
in combination, did not meet or medically equal any of the impairments listed in the
regulations. Tr. 15-16. At step four, the ALJ determined Austin retains the RFC to
perform a full range of work at all exertional levels, but with certain nonexertional
limitations. Tr. 17. Specifically, the ALJ found the following nonexertional
limitations in Austin’s case:

The claimant is unable to perform any ladder, rope, or scaffold climbing,

be exposed to any dangerous work hazards (unprotected heights and

exposed moving machinery), or be exposed to any crowded work settings

(i.e. work setting where crowds gather around the work station). The

claimant is limited to routine, simple tasks not involving a fast assembly

quota pace, not requiring more than occasional work interactions with
coworkers and supervisors, and not requiring any public contact work.
Case 1:19-cv-00638-JLS Document 17 Filed 09/21/20 Page 6 of 19

She will be off task up to three percent of the workday due to symptom
exacerbations.

Tr. 17. Completing step four, the ALJ found that Austin is unable to perform any
past relevant work. Tr. 20. At step five, relying on the testimony of a vocational
expert and considering Austin’s RFC, age, education, and work experience, the ALJ
determined jobs existed in significant numbers in the national economy that Austin
could perform. Tr. 20. These occupations included a hospital cleaner and a
landscape specialist. Tr. 21. Accordingly, the ALJ found that Austin was not
disabled, as defined in the Act, from the alleged onset date through the date of the

decision. Tr. 21.

Austin makes two arguments in support of reversal of the Commissioner’s
decision. First, Austin argues that the ALJ erred in granting more weight to the
non-examining opinion of Dr. Bruno over that of her treating psychiatrist, Dr.
McAlevey, in violation of the so-called “treating physician” rule. Dkt. 8-1, at 7-12.
Second, Austin argues that the ALJ’s determination that she would be off-task only
3% of the workday was not based on substantial evidence. Jd. at 12-15. The
Commissioner argues that the ALJ reasonably assessed and weighed the medical
opinions of record, and her factual findings as to that weight was supported by
substantial evidence in the record. Dkt. 14-1, at 13-18. The Commissioner also
argues that the ALJ’s findings as to Austin’s time off-task were reasonable. Jd. at

18-19.
Case 1:19-cv-00638-JLS Document 17 Filed 09/21/20 Page 7 of 19

Il. WHETHER THE ALJ ERRED IN WEIGHING MEDICAL OPINIONS

A. Assessment of Treating Physician Opinion Evidence

As the Plaintiffs claim was filed before March 27, 2017, the ALJ was
required to apply the treating physician rule. 20 C.F.R. § 416.927; see, e.g., Barco v.
Comm’ of Soc. Sec., 330 F. Supp. 3d 918, 918 n.2 (W.D.N.Y. 2018). If a physician
has engaged in the primary treatment of the plaintiff, “the SSA recognizes a
‘treating physician’ rule of deference.” Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir.
2008) (quoting Green- Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2008)).
Generally, an ALJ determines that a treating physician’s opinion is entitled to
controlling weight if “is well-supported by medically acceptable clinical and
laboratory diagnostic techniques and is not inconsistent with the other substantial
evidence in the case record.” 20 C.F.R. § 416.927(c)(2); see Estrella v. Berryhill, 925
F.3d 90, 95 (2d Cir. 2019) (citing Burgess, 587 F.3d at 128); Smith v. Berryhill, 740
F. App’x 721, 724 (2d Cir. 2018) (stating that an ALJ “may set aside the opinion of a
treating physician that is contradicted by the weight of other record evidence” or “is
internally inconsistent or uninformative’).

If the ALJ determines a treating physician’s opinion is not entitled to
controlling weight, then the ALJ must determine how much weight, if any, to give a
treating physician’s opinion. Estrella, 925 F.3d at 95. In doing so, the ALJ must
“explicitly consider” the nonexclusive Burgess factors: (1) the frequency, length,
nature, and extent of treatment; (2) the nature and frequency of examination; (3)

the amount of medical evidence supporting the opinion; (4) the consistency of the
Case 1:19-cv-00638-JLS Document 17 Filed 09/21/20 Page 8 of 19

opinion with the remaining medical evidence; (5) whether the physician is a
specialist; and (6) whatever other factors tend to support or contradict the opinion.
See Estrella, 925 F.3d at 95-96 (quoting Selian v. Astrue, 708 F.3d 409, 418 (2d Cir.
2013)); 20 C.F.R. § 416.927(c)(1)-(6) (statutory basis for factors assessing weight of
treating physician’s opinion). Failure to “explicitly consider” the Burgess factors is a
procedural error. Estrella, 925 F.3d at 95-96.

In addition to the treating physician’s rule, the ALJ must provide “good
reasons” for the decision regarding the weight given to the treating physician’s
opinion. Jd. “At both steps [determining controlling weight and then weight
generally], the ALJ must ‘give good reasons in its notice of determination or
decision for the weight it gives the treating [physician]’s ... opinion.” Jd. (quoting
Halloran v. Barnhart, 362 F.3d 28, 32-33 (2d Cir. 2004)); see also 20 C.F.R.

§ 416.927(c)(2) (statutory basis specifying that the ALJ “will always give good
reasons in [their] notice of determination or decision for the weight [they] give your
treating [physician]’s medical opinion”). When assigning weight to the treating
physician’s opinion, if the ALJ has not provided “good reasons,” courts cannot
conclude that the error was harmless. Estrella, 925 F.3d at 96; see Greek v. Colvin,
802 F.3d 370, 376 (2d Cir. 2015) (“[T]he ALJ’s failure to provide adequate reasons
for rejecting [a treating physician’s] opinion was not harmless.”). But if “a
searching review of the record” satisfies the court “that the substance of the treating
physician rule was not traversed,” the court shall affirm the ALuJ’s decision.

Estrella, 925 F.3d at 96 (quoting Halloran, 362 F.3d at 32).
Case 1:19-cv-00638-JLS Document 17 Filed 09/21/20 Page 9 of 19

B. The ALJ’s Weighing of the Medical Opinions
Austin argues that the ALJ erred in granting more weight to the opinion of

the non-examining review physician over the opinion of her treating psychiatrist,

Dr. John McAlevey.

On December 1, 2017, Austin’s treating psychiatrist Dr. McAlevey provided
a medical source statement. Tr. 366-70. By the time of this statement, Dr.
McAlevey had treated Austin about four times a year, for about six to seven years.
Tr. 366. In this statement he reported a “partial response” to treatment. Tr. 366.
In the functional limitation assessment, Dr. McAlevey marked Austin as having
mild limitations in understanding, remembering or applying information; moderate
limitations in interacting with others; mild limitations in concentrating, persisting,
or maintaining pace; and mild limitations in adapting and managing oneself. Tr.
368. Dr. McAlevey reported additional mild and moderate limitations in mental
abilities and aptitudes to do various levels of unskilled and skilled work. Tr. 369.
Dr. McAlevey reported some “marked” limitations in Austin’s mental abilities
needed for different levels of skilled and unskilled work—these included the ability
to sustain an ordinary routine without special supervision, deal with normal work
stress, interact appropriately with the general public, and maintain socially
appropriate behavior. Tr. 369. The only “extreme” limitations marked were
traveling in an unfamiliar place and using public transportation. Tr. 369. Dr.
McAlevey anticipated Austin’s impairments or treatment would cause her to be

absent from work more than four days per month. Tr. 370.
Case 1:19-cv-00638-JLS Document 17 Filed 09/21/20 Page 10 of 19

Dr. Bruno’s consultative opinion dated February 22, 2016 concluded that
Austin’s psychiatric impairments were severe but did not meet or equal a listing in
the regulations. Tr. 55. Dr. Bruno opined that Austin had moderate restrictions of
activities of daily living, moderate difficulties in maintaining social functioning, and
moderate difficulties in maintaining concentration, persistence or pace. Tr. 54. Dr.
Bruno concluded that “although [Austin] has difficulty relating to others and
dealing with stress [she] retains the mental ability to perform work involving

simple tasks w[ith] brief and superficial contact w[ith] others.” Tr. 55.

In weighing this opinion evidence, the ALJ gave the medical source
statement by Dr. McAlevey “some weight.” Tr. 19. The ALJ acknowledged that Dr.
McAlevey’s opinion and findings were grounded in “a long-term treating
relationship.” Tr. 19. The ALJ also noted that Dr. McAlevey’s conclusions about
Austin’s limitations were generally consistent with the examinations in the record,
as well as with Dr. Bruno’s assessment. Tr. 19. After providing these reasons for
crediting this medical opinion, the ALJ then discussed the specific portions of the
opinion that received “little weight.” Tr. 19. For example, the ALJ noted the
inconsistency of Dr. McAlevey’s assessment that Austin has moderate functional
limitations in interacting with others but would be “markedly limited in getting
along with coworkers or peers.” Tr. 19. The ALJ also observed that these more
limiting assessments were “inconsistent with the record as a whole” that disclosed

“mild to moderate limitations overall, including treatment records documenting

10
Case 1:19-cv-00638-JLS Document 17 Filed 09/21/20 Page 11 of 19

good response to treatment, full orientation, intake memory, attention, and

concentration, and typically stable mood and affect.” Tr. 19.

As for Dr. Bruno, the ALJ gave “great weight” to his consultative mental
assessment. Tr. 19. The ALJ acknowledged that non-examining opinions generally
do not deserve as much weight as those of examining or treating physicians. Tr. 19.
However, the ALJ noted a consultative opinion like Dr. Bruno’s should get some
weight where there are other reasons to reach similar conclusions. Tr. 19. Here,
the ALJ provided these reasons: (1) Dr. Bruno’s opinion was “internally consistent”
with the report and medical review; and (2) the opinion was “consistent with the
evidence as a whole,” which showed a “history of mental health abnormalities, but
overall intact memory, concentration, attention, [and] thought processes,” as well as

“a good response to treatment and medications.” Tr. 19.

C. The ALJ Properly Assessed the Opinions in this Case, and
Remand Is Not Required on this Basis

Upon review of the record, including opinions and treatment notes, this Court
is satisfied that the ALJ adequately addressed and set forth the reasons for the
weight she assigned to the opinions, in compliance with the treating-physician rule.

Thus, the Court concludes the ALJ’s assessment of the opinions was proper.

Before explaining her assigned weight for each medical source opinion, the
ALJ explicitly listed the factors she was required by regulations to consider in her
analysis. Tr. 19 (listing the six factors). More importantly, the ALdJ’s subsequent

discussion of each opinion makes clear she considered these factors in her

11
Case 1:19-cv-00638-JLS Document17 Filed 09/21/20 Page 12 of 19

assessments, rather than just providing conclusory explanations. Tr. 19.

Regarding Dr. Bruno’s consultative opinion, the ALJ acknowledged that often non-
examining, consultative opinions should not be given greater weight than a treating
physician’s opinion. Tr. 19. But the ALJ also provided reasons for giving weight
here, including consistency with the report and medical review and consistency with
the evidence as a whole. Tr. 19; see, e.g., Smith v. Colvin, 17 F. Supp. 3d 260, 268
(W.D.N.Y. 2014) (“[T]he opinions of consulting sources ‘may constitute substantial

evidence if they are consistent with the record as a whole.”)

Similarly, the ALJ’s explanation for granting “some weight” to Dr. McAlevey
reveals that the ALJ sufficiently considered the Burgess factors in her assessment
of that opinion. The ALJ specifically noted the “long-term treating relationship” Dr.
McAlevey shared with Austin—a key component in the reasoning behind the
treating-physician rule. Tr. 19. The ALJ also noted that many of Dr. McAlevey’s
findings in the opinion were consistent with his examinations of Austin and with
Dr. Bruno’s consultative assessment. Tr. 19. Rather than a conclusory statement
for discounting this opinion, the ALJ specifically highlighted the exact parts of the
opinion that merited less weight, and explained why. Tr. 19. The ALJ found the
checkmark assessments of “marked” and “extreme” limitations to be inconsistent
with the other portions of the opinion, indicating related “moderate” functional
limitations, as well as inconsistent with the record as a whole. Tr. 19. The ALJ
properly rejected these specific opinions as unsupported by the record, including Dr.

McAlevey’s own treatment notes. See, e.g., Pollino v. Comm’ of Soc. Security, 366

12
Case 1:19-cv-00638-JLS Document 17 Filed 09/21/20 Page 13 of 19

F. Supp. 3d 428, 485 (W.D.N.Y. 2019) (concluding the ALJ properly rejected check-
box portions of a doctor’s opinion because there was no explanation for these
findings and they were contradicted by the doctor’s own assessment that the
claimant had only mild or moderate limitations for mental functioning); Goodale v.
Astrue, 32 F. Supp. 3d 345, 358 (N.D.N.Y. 2012) (ALJ did not err by giving little
weight to treating physician’s opinion that used a “check box” form that counsel had
provided and was “clearly contradicted by the contemporaneous treatment notes”).
Thus, the Court concludes that the ALJ properly considered the Burgess factors and
provided good reasons for her assignment of weight to the opinions, and the

treating-physician rule was not traversed.

Even if the ALJ had not conducted a meaningful analysis of the Burgess
factors, the Court has reviewed the medical opinion evidence in the record and finds
the ALJ’s assessment is supported by substantial evidence. As the ALJ correctly
noted, the record as a whole supports mild to moderate limitations—the treatment
notes reflect a good response to treatment, good to fair insight/judgment, full
orientation, intake memory, attention, and concentration, and typically stable mood
and affect. See generally Tr. 327-330, 373-421. On August 25, 2017, for example,
Dr. McAlevey reported that Austin had logical and rational thought process, an
“okay” mood, a euthymic and congruent affect, intact memory and cognition, and
fairly good insight and judgment. Tr. 394-95. These observations were repeated in
treatment notes after Dr. McAlevey gave his December 2017 medical source

statement. Tr. 403-415. The ALJ’s decision contains a thorough analysis of these

13
Case 1:19-cv-00638-JLS Document 17 Filed 09/21/20 Page 14 of 19

treatment records and how Austin’s treatment has had some success in managing

her mental health symptoms. Tr. 18-19.

Finally, Austin’s argument that Dr. Bruno’s opinion is stale and based on an
incomplete record is without merit. Dkt. 8-1, at 11-12. A medical opinion may be
stale if it does not account for the claimant’s deteriorating condition. Carney v.
Berryhill, No. 16-CV-269-FPG, 2017 WL 2021529, at *6 (W.D.N.Y. May 12, 2017);
see also Camille v. Colvin, 104 F. Supp. 3d 329, 343-44 (W.D.N.Y. 2015), aff'd, 652
F. App’x 25 (2d Cir. 2016) (quoting Griffith v. Astrue, No. 08-CV-6004, 2009 WL
909630, at *9 n.9 (W.D.N.Y. July 27, 2009)) (“It is true that medical source opinions
that are ‘conclusory, stale, and based on an incomplete medical record’ may not be
substantial evidence to support an ALJ finding.”). But Austin points to no evidence
indicating her condition has deteriorated or altered significantly since the date of
that opinion. A medical opinion is not stale simply based on its age—a more dated
opinion may constitute substantial evidence if it is consistent with the record as a
whole. See Carney, 2017 WL 2021529, at *7 (“Dr. Liu’s opinion was not stale...
because it was consistent with Dr. Liu’s clinical examination and with the record as
a whole.”). As in Camille, while Dr. Bruno’s opinion was based on only part of the
overall record, the treatment notes and opinions in the record before and after Dr.
Bruno’s opinion reflect substantially similar limitations and findings—and Austin
has pointed to no evidence suggesting that her condition significantly deteriorated

so as to render those opinions stale. 104 F. Supp. 3d at 344.

14
Case 1:19-cv-00638-JLS Document 17 Filed 09/21/20 Page 15 of 19

In sum, it is the role of the ALJ to “weigh the conflicting evidence in the
record.” Clark v. Comm’ of Soc. Sec., 143 F.8d 115, 118 (2d Cir. 1998); Matta v.
Astrue, 508 F. App’x 53, 56 (2d Cir. 2013) (summary order) (‘Although the ALJ’s
conclusion may not perfectly correspond with any of the opinions of medical sources
cited in his decision, he was entitled to weigh all of the evidence available to make
an RFC finding that was consistent with the record as a whole.”). The ALJ did this

and rendered her decision in accordance with the treating physician rule.

Ill. WHETHER THE ALJ’S RFC DETERMINATION THAT AUSTIN
WOULD BE OFF TASK ONLY THREE PERCENT OF THE WORKDAY
IS SUPPORTED BY SUBSTANTIAL EVIDENCE

Austin argues that the ALJ’s determination that she would be off-task only
three percent of the workday was not based on substantial evidence. Dkt. 8-1, at
12. In response, the Commissioner argues that the ALJ’s findings as to Austin’s

time off-task were reasonable. Dkt. 14-1, at 18-19.

A claimant’s RFC is the most she can do despite her limitations. 20 C.F.R. §
404.1545(a)(1). “Ordinarily, RFC is the individual’s maximum remaining ability to
do sustained work activities in an ordinary work setting on a regular and
continuing basis”’—that is, eight hours a day, for five days a week, or an equivalent
work schedule. Pardee v. Astrue, 631 F. Supp. 2d 200, 210 (N.D.N.Y. 2009)
(quoting Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999)). The RFC determination
“must be set forth with sufficient specificity to enable [the Court] to decide whether
the determination is supported by substantial evidence.” Ferraris v. Heckler, 728

F.2d 582, 587 (2d Cir. 1984).

15
Case 1:19-cv-00638-JLS Document17 Filed 09/21/20 Page 16 of 19

Specific RFC assessments, such as percentage of time off-task, should be
based on evidence in the record rather than an “ALJ’s own surmise.” Wouters v.
Comm’ of Soc. Sec., No. 29-cv-610-FPG, 2020 WL 2213896, at *2 (W.D.N.Y. May 7,
2020) (quoting Cosnyka v. Colvin, 576 F. App’x 48, 46 (2d Cir. 2014) (summary
order)); see also Elder v. Comm’ of Soc. Sec., No. 18-CV-1196, 2019 WL 6320355, at

*6 (W.D.N.Y. Nov. 26, 2019).

In Wouters, the Court found the ALJ’s conclusion that the claimant would be
off task five percent of the time was not supported by substantial evidence. 2020
WL 2213896, at *2-38. While the ALJ otherwise provided a detailed and well-
reasoned RFC, the Court concluded that the ALJ pointed to no evidence in the
record to support the specific time off-task limitation. Id. at *3. Similarly, in Elder,
the court noted that none of the opinions or treatment records indicated a specific
limitation with respect to the amount of time on or off task—only the ALJ imposed
a specific time frame—five minutes per hour—on the claimant’s ability to stay on
task. 2019 WL 6320355, at *6. In that case, the court was also troubled because
the vocational expert’s testimony that an off-task restriction of six minutes per hour
would be “work preclusive.” Id.; see also Cosnyka, 576 F. App’x at 46 (“Because
there is no substantial evidence for the ALJ’s six-minutes per hour formulation, and
this formulation as crucial to the vocational expert’s conclusion that there were jobs
[the claimant] could perform, we cannot uphold the ALJ’s decision to reject [his]

claim for benefits.”).

16
Case 1:19-cv-00638-JLS Document17 Filed 09/21/20 Page 17 of 19

Here, based on the ALJ’s weighing of the opinion evidence, the ALJ’s
determination that Austin would be “off task up to three percent of the workday due
to symptom exacerbations” is not supported by substantial evidence. As discussed
above, the ALJ concluded that Dr. McAlevey’s findings of mild to moderate
functional limitations were consistent with his examinations and the record
generally. Tr. 19. And the ALJ gave “great weight” to Dr. Bruno’s assessment,
which included moderate restrictions of activities of daily living, moderate
difficulties in maintaining social functioning, and moderate difficulties in
maintaining concentration, persistence or pace. Tr. 19, 54. Austin’s testimony,
while not fully credited regarding the severity of her symptoms, suggested she had
panic attacks and difficulty concentrating. Tr. 39, 42-43. Accepting the ALJ’s
weighing of the opinions and Austin’s testimony, those opinions and testimony
generally support certain functional limitations due to Austin’s mental health

status.

But nowhere is there an opinion or testimony providing that Austin would be
off-task up to three percent of the workday due to her symptoms—as in Wouters and
Elder, this specific number came solely from the ALJ. Wouters, 2020 WL 2213896,
at *2-3; Elder, 2019 WL 6320355, at *6; cf, Mohamed v. Saul, Civ. No.
3:18CV02015(SALM), 2019 WL 3928585, at *11 (D. Conn. Aug. 20, 2019) (“The fact
that the ALJ assigned a particular percentage range (0-10%) to illustrate [the
claimant’s] limitation [of working at a slightly slower than average pace] does not

undermine the fact that the ALJ’s finding was supported by substantial evidence.”)

17
Case 1:19-cv-00638-JLS Document17 Filed 09/21/20 Page 18 of 19

The more general limitations expressed by the opinions do not, without more,
translate directly to a finding that Austin would be off-task three percent of the
time. The ALJ did not explain or tether this specific limitation to any particular
medical opinion evidence, which it should do on remand if the evidence exists.
Wouters, 2020 WL 2213896, at *8. Thus, upon review of the record, the Court

cannot conclude that this specific RFC assessment is based on substantial evidence.

Further, the Court concludes this error was not harmless. The vocational
expert testified that off-task behavior of more than ten percent would “eliminate”
the work available. Tr. 48-49. In other words, if Austin’s actual off-task limitation
were slightly higher than three-percent, then she may be considered disabled.
Wouters, 2020 WL 2213896, at *3; see also Cosnyka, 576 F. App’x at 46 (“The record
is unclear as to the length of individual breaks [the claimant] would need, and it is
unclear as to the availability of jobs that would accommodate whatever beaks he
needed.”). Thus, because the three-percent off-task formulation was not supported
by substantial evidence, and this formulation was crucial to the vocational expert’s
conclusion that there were jobs Austin could perform, the Court cannot affirm the

ALJ’s decision.

18
Case 1:19-cv-00638-JLS Document 17 Filed 09/21/20 Page 19 of 19

CONCLUSION

For the reasons stated above, Austin’s motion for judgment on the pleadings,

(Dkt. 8), is GRANTED in part and DENIED in part, and the Commissioner's cross

motion for judgment on the pleadings, (Dkt. 14), is DENIED. The decision of the

Commissioner is VACATED, and the matter is REMANDED for further

administrative proceedings consistent with this decision.

SO ORDERED.

Dated: September 21, 2020
Buffalo, New York

A —— + oo oo
|
+

/ fot i

4 ge \

/A fv \

a “4 \
A -— ys \ .

JOHN L. SINATRA, JR at /
UNITED STATES DISTRICT. JUDGE

 

19
